343 U.S. 937
72 S. Ct. 775
96 L. Ed. 1344
The YOUNGSTOWN SHEET AND TUBE COMPANY et al.,  petitioners,v.Charles SAWYER.  Charles SAWYER, Secretary of Commerce, petitioner,  v.  YOUNGSTOWN SHEET AND TUBE COMPANY et al.
Nos. 744, 745.
Supreme Court of the United States
May 3, 1952

Messrs. John C. Gall and John J. Wilson, for Youngstown Sheet & Tube Co. et al.
Messrs. Luther Day, Edmund L. Jones, Howard Boyd, John C. Gall and T. F. Patton, for Republic Steel Corp.
Messrs. Charles H. Tuttle and Joseph P. Tumulty, Jr., for Armco Steel Corp., et al.
Messrs. Bruce Bromley and E. Fontaine Broun, for Bethlehem Steel Co., et al.
Messrs. John C. Bane, Jr., H. Parker Sharp and Sturgis Warner, for Jones & Laughlin Steel Corp.
Messrs. John W. Davis, Theodore Kiendl, John Lord O'Brian, Roger M. Blough, Porter R. Chandler and Howard C. Westwood, for United States Steel Co.
Messrs. Randolph W. Childs, Edgar S. McKaig and James Craig Peacock, for E. J. Lavino & Co.
Solicitor General Perlman, for Sawyer, Secretary of Commerce.
Messrs. Arthur J. Goldberg and Thomas E. Harris, as amicus curiae, for United Steelworkers of America, C.I.O.
On petitions for writs of certiorari to the United States Court of Appeals for the District of Columbia Circuit.
PER CURIAM.


1
Certiorari granted.


2
The order of the District Court entered April 30, 1952, is hereby stayed pending disposition of these cases by this Court. It is further ordered, as a provision of this stay, that Charles S. Sawyer, Secretary of Commerce (respondent in No. 744 and petitioner in No. 745) take no action to change any term or condition of employment while this stay is in effect unless such change is mutually agreed upon by the steel companies (petitioners in No. 744 and respondents in No. 745) and the bargaining representatives of the employees.


3
Mr. Justice BURTON, with whom Mr. Justice FRANKFURTER concurred, voted to deny certiorari, and filed a memorandum expressing their reasons therefor. The cases are assigned for argument on Monday, May 12, next.


4
Memorandum by Mr. Justice BURTON with whom Mr. Justice FRANKFURTER concurred:


5
The first question before this Court is that presented by the petitions for a writ of certiorari by-passing the Court of Appeals. The constitutional issue which is the subject of the appeal deserves for its solution all of the wisdom that our judicial process makes available. The need for soundness in the result outweighs the need for speed in reaching it. The Nation is entitled to the substantial value inherent in an intermediate consideration of the issue by the Court of Appeals. Little time will be lost and none will be wasted in seeking it. The time taken will be available also for constructive consideration by the parties of their own positions and responsibilities. Accordingly, I would deny the petitions for certiorari and thus allow the case to be heard by the Court of Appeals. Such action would eliminate the consideration here of the terms of the stay of the order of the District Court heretofore issued by the Court of Appeals. However, certiorari being granted here, I join in all particulars in the order of this Court, now issued, staying that of the District Court.